DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 08/06/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda).


    PNG
    media_image1.png
    1293
    545
    media_image1.png
    Greyscale

(Hall, Fig. 6, Reproduced and annotated)
Regarding claim 1, Hall teaches a modular LED light (700, Fig. 1), having at least one LED module (708 and 110, Fig. 7) and one central power supply module (702, Fig. 7), wherein the at least one LED module is detachably attached (Difference between Figs. 1 and 7, Paragraph 0034 which teaches that 104 which is equivalent to 704 can be arranged in a variety of positions) to a housing module (712, and 714, Fig. 7, specifically a housing is anything that covers or 
Hall fails to teach the lighting device being used for explosive areas.
Honda teaches a modular LED light (200, Fig. 2), for explosive areas, having at least one LED module (221a and 221b) and one central power supply module (255 which is inside the housing 250, Fig. 2, Paragraph 0037), wherein the at least one LED module is detachably attached to a housing module (110, Fig. 6, specifically it can be deconstructed to remove the LED module.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of making the lighting device of Hall able to withstand explosions for use in an explosive area as taught by Honda by adding the protective housing of Honda to the lighting device of Hall, in order to allow the lighting device to be used in explosive areas (Honda, Paragraph 0048).


Regarding claim 2, Hall teaches the at least one LED module receiving element has an LED power supply interface for arranging the at least one LED module on one side of the central power supply module (Figs. 1 and 7, Specifically 118 is more clearly shown in Fig. 1), wherein the central power supply module is detachably connected to the driver device (Specifically, Fig. 19 shows that 702 can be detachably connected), and wherein a plurality of LEDs are arranged in the at least one LED module, on an LED conductor card (Fig. 17). 

Regarding claim 3, Hall teaches the at least one LED module (708) has a module housing (710, Fig. 7) made of a thermally conductive plastic material (Paragraph 0033). 
Honda teaches a light focusing device (126, Fig. 6, Paragraph 0044) for light distribution is associated with each LED (LEDs on 125, Fig. 6), and has a cover (130 and 120, Fig. 6) that is transparent or translucent in the light emission direction (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light focusing device, transparent cover, and hosuing of Honda to the invention of Hall, in order to achieve making the lighting device explosion resistant thereby allowing the lighting device to be used in explosion areas (Honda, Paragraph 0048).

Regarding claim 4, Hall teaches the module housing (710, Fig. 7 also called 110 in Fig. 5) has cooling fins (150, Fig. 5).
Honda teaches the at least one LED module has a second (110, Fig. 6), shell-shaped, protective housing in which the module housing (320, 130, and 120; Fig. 6) is arranged. 

7, Hall teaches the upper arrangement plane furthermore has continuous wiring for connecting to further LED lights (Fig. 6), and the at least one LED module receiving element is configured for receiving one of a blind cover and a battery module (specifically, “configured to” means that the limitation is not actually required it only needs to be capable of receiving a blind cover or a battery module. given that it is simply an electrical connection or a cap that would be put in place to take up the space of the LED module the limitation is considered to have been met). 

Regarding claim 9, Honda teaches the central power supply module has output current circuits for the at least one LED module that are intrinsically safely limited in power and in at least one of voltage and current, wherein at least one of the power supply connection and the LED power supply interface is configured as an "increased security" or "flame-proof enclosure" type for protection against ignition (Paragraph 0050). 

Regarding claim 10, Hall teaches the LEDs are arranged in the at least one LED module wired in one of series and parallel (series, Paragraph 0059), and wherein the LEDs are provided by group in one plane or in a curved arrangement in the at least one LED module (Fig. 7), and wherein the at least one LED module is detachably fixed in the usage position using a locking device (714 specifically lots to 710, Paragraph 0034). 

Regarding claim 12, Hall fails to teach the locking device is formed by one or a plurality of fastening screws that joins the protective housing (22) to the at least one LED module 
Honda teaches the locking device (111, Fig. 6) is formed by one or a plurality of fastening screws that joins the protective housing (310, 320, 120, and 130; Fig. 6)) to the at least one LED module receiving element (110, Fig. 6), wherein the protective housing has a light outlet opening (opening in 120 where light is able to pass through) associated with the cover (120 and 130, Fig. 6) of the module housing.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the locking device of Hall with the locking device of Honda as well has adding the protective housing and light outlet opening of Honda, in order to provide a stronger connection between the protective housing and the LED module receiving element which is needed for using the lighting device in an explosive area as desired.

Regarding claim 13, Hall teaches wherein the at least one LED module and central power supply module with the driver device terminate in a common horizontal plane on a bottom of the LED light (Figs. 16 and 18).
Hall fails to teach a top of the protective housing has an opening through which the LED power supply interface and a connection device of the module housing are brought into contact. 
Honda teaches a top of the protective housing (320, Fig. 6, Paragraph 0042) has an opening through which the LED power supply interface (311, Fig. 6, Paragraph 0055) and a connection device (311, Fig. 6) of the module housing are brought into contact.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light focusing device, transparent cover, and housing of Honda to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) and Kim et al. (US 2011/0032696 Hereinafter Kim).
Regarding claim 5, Hill teaches the at least one LED module is snapped into the usage position (specifically, 114 or 714 are snapped onto 110).
Hill fails to teach an articulated device is embodied between the at least one LED module and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing, wherein there is at least one articulated device. 
Kim teaches the at least one LED module (20 and 40, Fig. 2), an articulated device (27, Fig. 3) is embodied between the at least one LED module (30, Fig. 3, Paragraph 0029) and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing (10, Fig. 3), wherein there is at least one articulated device (62, 70, 27, and 72, Figs. 3 and 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) and Naumann et al. (US 2020/0011520).
Regarding claim 8, Hall fails to teach the specifics of the explosion proof housing.
Honda teaches the at least one LED module is configured as "intrinsically safe" for protection against ignition (Paragraph 0050), and the electrical connection between the at least 
Honda fails to teach the central power supply module is configured as a "powder filling" type for protection against ignition.
Naumann teaches a "powder filling" type for protection against ignition (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the powder filling to the central power supply module of Hall, in order to protect against ignition (Naumann, Paragraph 0003).

Allowable Subject Matter
Claims 6, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter The prior art taken as a whole does not show nor suggest a modular LED light for explosive areas having, a detachable LED module, central power supply module, power supply connectors, connection lines, LED module receiving element, an articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, or a central power supply module with a honeycomb cooling structure, and wherein a separating metal sheet is arranged in the LED light between the upper and lower planes or a locking device with a closing rod engaged with a locking eyelet from the at least one 
The closest prior art, Hall (US 2016/0327256) teach the several elements and their specifics as rejected above.
However Hall fails to disclose an articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, or a central power supply module with a honeycomb cooling structure, and wherein a separating metal sheet is arranged in the LED light between the upper and lower planes or a locking device with a closing rod engaged with a locking eyelet from the at least one LED module receiving element, and air slits oriented towards the at least one LED module as specifically called for the claimed combinations as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hall reference in the manner required by the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (US 2017/0307149), Cattoni (US 2017/0307204), and Wang (US 2012/0218758) teach LED modules, LED driver circuit, and a connection to an external power supply. Ellis (US 6264348) teaches pivoting hooks connecting one element to another.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/Examiner, Art Unit 2875